Citation Nr: 0209586	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  95-10 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for asthma, based on the 
veteran's reopened claim therefor of August 1976. 


REPRESENTATION

Appellant represented by:	Mary A. Royle, Attorney


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


REMAND

The veteran served on active duty from January 1962 to 
January 1963.

By its decision of September 28, 2001, the Board of Veterans' 
Appeals (Board) determined that a prior decision of the Board 
in June 1964, denying entitlement of the veteran to service 
connection for asthma, was final; that a rating decision of 
September 1976, denying an August 1976 claim to reopen for 
service connection for asthma, was not final in the absence 
of appropriate notice to the veteran of his appellate rights; 
and that, since entry of the Board's decision of June 1964, 
new and material evidence had been presented to reopen the 
veteran's previously denied claim.  The Board did not therein 
address the merits of the veteran's reopened claim, but 
remanded that matter to the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York, for certain 
development actions.  

Upon the completion of the requested development, including 
the issuance of a supplemental statement of the case (SSOC) 
in April 2002, the RO informed the veteran and his attorney 
in writing of the veteran's right to submit comment on the 
matters raised by the SSOC.  The attorney responded by 
letter, dated in May 2002, indicating that a response would 
be filed no later than June 14, 2002.

The veteran was advised by the RO's letter, dated June 20, 
2002, of the return of his case to the Board for further 
review.  

Received by the Board on July 15, 2002, was additional 
correspondence, dated in June 2002, from the veteran's 
attorney to the RO, along with additional medical evidence.  
The foregoing were date-stamped as having been received by 
the RO on June 10, 2002.

Based on the provisions of 38 C.F.R. § 19.31, as in effect 
prior to and on February 22, 2002, see 67 Fed. Reg. 3099-3106 
(Jan. 23, 2002), an SSOC is needed based on the timely 
submission to the RO by the veteran of additional pertinent 
evidence.  A remand to the RO is therefore required.  See 
Chairman's Memorandum No. 01-02-01 (Jan. 29, 2002).

Corrective action is also needed, pursuant to Stegall v. 
West, 11 Vet. App. 268, 271 (1998), with respect to the 
report of a VA medical examination performed in January 2002.  
Therein, the examiner did not respond in the manner or form 
directed by the Board, specifically failing to utilize the 
standard set out by the Board in responding to the query of 
whether it was at least as likely as not that the veteran's 
pre-existing asthma underwent an increase in severity in 
service, as might constitute aggravation.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should inform the veteran and 
attorney what evidence is needed to 
establish his claim for service 
connection, by aggravation, for asthma.  
A prior letter to him on the requirements 
of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002) dealt with the requirements 
of establishing direct service 
connection.

2.  The RO should return the report of 
the VA examination conducted in January 
2002 to the examining physician, and 
request that he offer a professional 
opinion, with full supporting rationale, 
as to each of the following:

(a)  Is there X-ray, clinical, 
or laboratory evidence to 
establish the presence of the 
veteran's asthma currently or 
at any time postservice?  

(b)  Is it at least as likely as not 
that the veteran's pre-existing 
asthma underwent an increase in 
severity in service, such as might 
constitute an aggravation of the 
disorder or did any asthma 
symptomatology in service represent 
merely an acute or temporary 
worsening of the symptoms of the 
preservice disability?

(c)  If asthma underwent an increase 
in severity during service as 
opposed to a temporary exacerbation, 
is any such increase due to the 
natural progress of the disease?

(d)  If the physician agrees or 
disagrees with any opinion of 
record, he is invited to offer 
any such opinion and furnish 
the reasons for any such 
agreement or disagreement.

(e)  In formulating a response 
to the foregoing, it is 
requested that the physician 
utilize any italicized standard 
of proof in his/her reply and 
use the appropriate letter 
[(a), (b), (c), (d)] to 
correspond with the question(s) 
posed.  

3.  Following the completion of the 
foregoing, the RO should review the 
examination report.  If such report is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examination for any and all needed 
action.  
4.  Lastly, the RO should readjudicate 
the veteran's reopened claim of 
entitlement to service connection for 
asthma, by aggravation, on the basis of 
all the evidence on file and all 
governing legal authority, as well as the 
provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) and 
the corresponding regulatory changes.  If 
the benefit sought on appeal is not 
granted, the veteran and his attorney 
should be provided with an SSOC which 
should include a summary of the evidence 
and the law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The law requires full compliance with all orders in this 
remand.  See Stegall, supra.  Moreover, this claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




